Citation Nr: 0924051	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  05-12 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disability due to 
exposure to chemical fumes. 

2.  Entitlement to service connection for sinusitis.  

3.   Entitlement to service connection for hypertension, to 
include as secondary to post traumatic stress disorder 
(PTSD).

4.  Entitlement to service connection for coronary artery 
disease, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from July 1942 to December 
1945.

This case was certified to the Board of Veterans' Appeals 
(Board) by the Philadelphia, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a personal hearing at the RO in 
October 2005. A copy of the transcript has been associated 
with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The record raises the issue of entitlement to service 
connection for additional unspecified disorders due to 
mustard gas exposure, and entitlement to a total disability 
evaluation based on individual unemployability due to service 
connected disorders.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, 
this matter is referred to the RO for appropriate 
consideration.  
 
The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the appellant if any action on her part is required.

FINDINGS OF FACT

On January 29, 2007, prior to the promulgation of a decision 
in the appeal, the Veteran notified VA that he wished to 
withdraw his appeal with respect to the issue of entitlement 
to service connection for a disability due to chemical fume 
exposure.


CONCLUSION OF LAW

The criteria to withdraw a Substantive Appeal by the Veteran 
have been met concerning the issue of entitlement to service 
connection for a disability due to chemical fume exposure.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the veteran or by his authorized representative. 38 
C.F.R. § 20.204 (2008).

In a January 27, 2007 statement the representative reported 
that the Veteran was withdrawing his appeal with respect to 
the issue of entitlement to service connection for a 
disability due to chemical fume exposure.  Therefore, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review that issue, and it is dismissed.




ORDER

The claim of entitlement to service connection for a 
disability due to chemical fume exposure is dismissed.  

REMAND

Review of this appeal is complicated by the fact that the 
Veteran has filed a multitude of claims over several decades 
including numerous claims for entitlement to service 
connection for hypertension.  Several of these claims overlap 
each other, and at least one has been perfected for appellate 
review for more than a decade.

In this regard, an August 1996 rating decision denied 
entitlement to service connection for hypertension, among 
other issues.  The Veteran filed a timely notice of 
disagreement in September 1996.  The RO issued a statement of 
the claim in October 1996, and the Veteran perfected an 
appeal later that month.  However the issue of entitlement to 
service connection for hypertension was never certified to 
the Board.  Hence, contrary to the rating decision that was 
named as certified for appeal, the Board agrees with the 
representative and finds that the appeal before the Board 
arises from an August 1996 rating decision . 38 U.S.C.A. 
§ 7105 (West 2002).  

With respect to the merits of the claims, an October 2003 VA 
heart examination noted the Veteran had a permanent pacemaker 
installed in March 1997, and underwent coronary bypass 
surgery in May 2003. The diagnosis was coronary artery 
disease, stable, on medication.  The examiner opined that the 
Veteran's coronary artery disease was related to the 
hypertension.  Unfortunately, no rationale was provided.

Following a review of the claims folder, a VA physician 
opined in November 2003 that the Veteran's PTSD aggravated 
his non-service connected hypertension.  Notably, this 
examiner also failed to provide a written rationale for the 
opinion provided.  

As the October and November 2003 VA examination reports are 
inadequate for rating purposes, the Board finds that further 
development is required.  38 U.S.C.A § 5103A (West 2002).

Finally, in the August 1996 rating decision a claim to reopen 
the issue of entitlement to service connection for sinusitis 
was also denied.  As the Veteran filed a timely notice of 
disagreement in December 1996, a statement of the case must 
be issued.  Manlincon v. West, 12 Vet. App. 242 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
cardiovascular examination, to be 
conducted by a cardiologist, to determine 
the nature and etiology of any diagnosed 
hypertension, to include hypertension by 
history, and/or coronary artery disease.  
The claims folder, including a copy of 
this REMAND, must be made available to 
and reviewed by the cardiologist prior to 
the examination. All tests and studies 
deemed necessary by the examiner should 
be performed.  Based on examination 
findings, historical records, medical 
principles, and any evidence associated 
with the record, the examiner is to opine 
whether it is at least as likely as not 
that the Veteran's hypertension is 
related to service.  Further, is it at 
least as likely as not that hypertension 
manifested itself to a compensable degree 
within one year of the appellant's 
December 1945 service separation?  Is it 
at least as likely as not that either 
hypertension or coronary artery disease 
was aggravated by the service connected 
PTSD?  Finally, is it at least as likely 
as not that coronary artery disease is 
aggravated by hypertension?

In responding to these questions, the 
specialist must provide a complete 
rationale for any opinion offered, and 
address the evidence of record using 
sound medical principles. The examiner 
must specifically comment on the opinions 
offered by the VA examiners in October 
and November 2003.  If the specialist 
cannot offer an opinion without resorting 
to speculation, he or she must so state, 
and explain why speculation is required 
to reach the opinions offered. 

2. The Veteran is hereby notified that it 
is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that 
the consequences for failure to report 
for a VA examination without good cause 
may include denial of the claim. 38 
C.F.R. §§ 3.158, 3.655 (2008). In the 
event that the Veteran does not report 
for any ordered examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address prior to the date of the 
examination. It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3. The RO should review the 
cardiologist's report to ensure that it 
is in complete compliance with the 
directives of the remand. If it is 
deficient in any manner, the RO must 
implement corrective procedures at once.

4. If, while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance, such as providing the Veteran 
with updated notice of what evidence has 
been received and not received by VA as 
well as who has the duty to request 
evidence, then such development must be 
undertaken by VA. 38 U.S.C.A. §§ 5100, 
5103 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2008).

5. Thereafter, the RO must readjudicate 
the claims of entitlement to service 
connection for hypertension, and coronary 
artery disease.  If any benefit sought is 
not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.

6.  Finally, the RO must also issue a 
statement of the case addressing the 
issue of whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to service 
connection for sinusitis.  If, and only 
if, the veteran submits a timely 
substantive appeal addressing this issue 
should it be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


